TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 16, 2015



                                      NO. 03-15-00481-CV


                                       L. D. N., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 7, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment but that there was error requiring correction.       Therefore, the Court

modifies the trial court’s judgment to eliminate the purported termination of L.D.N.’s rights with

respect to Q.M.K.K. and Q.J.K. The Court affirms the judgment as modified. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.